Williams, J.
——It is not to be doubted, but that by the common law, sufficient certainty must appear. The first reason is waved by reason of the statute of Henry the VIIIth.* As to the second, the counsel for the prisoner says that the district is the true venue here. It is certainly true, and the niceties spoke of by justice Blackstone, as condemned by Hale etc not such as these ; the proper ville is not mentioned. As to the knowledge that Beaufort county is in Newbern district; that don’t appear from the indictment. If it had said the district aforesaid, it might do perhaps, but suppose there had been another county state, of the same name that would not be in the jurisdiction. This therefore is uncertain, and might be more certain. And as to the third objection, there seems to be some weight in it; but the second is so clear, that there, is no doubt: and his Honor was therefore clearly of opinion that the indictment insufficient.
Ashe, J.
The niceties required in ancient times in law proceedings became a grievance and the statutes of Jeofails remedied the abuse is civil cases, but not in criminal. As to the first objection, the statute of Henry the VIII, does it away.* As to the second, in making observations of this kind he should only go over those of Judge Williams. It is true the district is mentioned, not indeed in the margin, but in the caption: it must certainly also be in the body of the indictment. There is no law or authority that excludes that idea, because it will then appear that the jury has come from the peoper venue. It is contended that it is well known that Beaufort county is in the district of Newbern; but we are not to take our knowledge from any thing but the record. If it had said district aforesaid, it would do, but there might be another county of that name, &c. And as to the third reason, here are two district charges in the indictment, it don’t charge that he came by his death by both modes; therefore there ought to be a relative. To make this proper, there ought to be a double relative, &c. He read the proceedings in the Crown Circuit, and the indictment pursued it: but his Honor observed notwithstanding that it certainly was improperly charged.
And, therefore, judgment was arrested. Per totam Curiam.

 Quære, & vide Rex v. Burridge, 3 P. W. 498.